Citation Nr: 9909047	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-10 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a fracture of the right hip in August 
1991 as a result of medical treatment by the Department of 
Veterans Affairs.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
face, including persistent right facial pain and 
tempomanibular joint syndrome as the result of surgical 
treatment by the Department of Veterans Affairs in May 1994.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bur hole defect of the left side of 
the skull or any additional cranial disability as the result 
of surgical treatment by the Department of Veterans Affairs 
in July 1994.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney
ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1944.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


REMAND

Applicable regulations provide that a hearing on appeal will 
be granted if an appellant, or an appellant's representative 
acting on his behalf, expresses a desire to appear in person.  
38 C.F.R. § 20.700(a) (1998).

In the instant case, in a letter received at the RO on 
October 7, 1997, the veteran's representative requested a 
hearing.  In a letter dated October 9, 1997, the RO wrote to 
the representative and stated that:  He should refer to a 
letter to him from the RO dated October 2, 1997; and, if he 
still wanted hearings for the appellant and other veterans, 
he should let the RO know.  (The appellant's claims file does 
not contain a copy of a letter from the RO to the 
representative dated October 2, 1997.)  In a letter received 
at the RO on October 20, 1997, the veteran's representative 
stated that the appellant was "appealing" the denial of a 
personal hearing.

In connection with the request for a hearing, the Board notes 
that VA Form 9, Appeal to the Board of Veterans' Appeals, 
received at the RO in May 1998, on which the appellant stated 
that he did not want a Board hearing, stated "Do not use this 
form to request a hearing before a VA regional office hearing 
officer."  The Board therefore concludes that the veteran's 
representative has requested, on his behalf, a personal 
hearing at the RO before a hearing officer, and this case 
will be REMANDED to the RO for that purpose.

Title 38, United States Code § 1151 provides that, in 
pertinent part, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of VA 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service connected.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
invalidated 38 C.F.R. § 3.358(c)(3), on the ground that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding Section (c)(3), 
remained valid.  See Brown v. Gardner, 115 S. CT. 552 (1994).  
On March 16, 1995, amended regulations were published 
deleting the fault or accident requirements of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the controlling regulation 
to the Supreme Court's decision.

The veteran filed his claim prior to October 1997, prior to 
any promulgation of amendments to the above regulation (which 
were recently rescinded and are again pending).  Accordingly, 
the only issue before the Board is whether the veteran has 
suffered additional disability as the result of VA surgical 
and medical treatment.  In this regard, the Board notes that 
38 C.F.R. § 3.358(c)(2) provides that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the expressed or applied 
consent of the veteran, and "necessary consequences" are 
consequences which are certain to result, or were intended to 
result, from the medical or surgical treatment administered.

The veteran's representative has argued that VA examinations 
which were conducted in September 1997 were inadequate in 
that the opinions expressed by the examining physician were 
inconclusive.  The physician stated that:  He was unable to 
determine whether VA surgery in May 1994 for trigeminal 
neuralgia contributed to any additional disability; and he 
could not ascertain whether there was additional impairment 
as a result of VA surgery in July 1994 for a subdural 
hematoma.

In addition, the examining physician noted that, in July 
1991, a VA rehabilitation medicine service physician had 
stated that the veteran's ataxia was possibly secondary to 
VA-prescribed Tegretol, which the veteran had been taking for 
trigeminal neuralgia for five years.  In August 1991, the 
veteran fell and sustained a right trochanteric fracture.  
The veteran has alleged that VA-prescribed medication caused 
the fracture.

The veteran's representative has requested that the veteran 
be permitted an opportunity to undergo another VA 
examination, and that the examiner be requested to provide 
opinions as to the relationship, if any, between VA 
medical/surgical treatment and the disabilities for which the 
veteran has been seeking compensation under 38 U.S.C.A. 
§ 1151.  As such medical information might help the Board to 
make a final disposition of the veteran's claims, the Board 
will accede to the request for another examination.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran to 
appear and testify at a personal hearing 
before a hearing officer.

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
specialist, who should review the 
veteran's medical records in the claims 
file.  The examiner should offer an 
opinion on the following questions:  

(a) Whether it is at least as likely 
as not (a 50 percent or more 
likelihood) that VA-prescribed 
Tegretol caused the veteran to have 
ataxia in October 1991, when he fell 
and fractured his right hip; and if 
so, whether ataxia was certain to 
occur from taking Tegretol for 
several years; 

(b) whether it is at least as likely 
as not (a 50 percent or more 
likelihood) that a trigeminal 
vascular decompression and nerve 
section on the right, performed at a 
VA facility in May 1994, caused the 
veteran to have pain at the 
temporomandibular joint and a 
burning sensation of the lips, 
tongue, and mouth; and, if so, 
whether such results of the VA 
surgery were certain to occur; and 

(c) whether it is at least as likely 
as not (a 50 percent or more 
likelihood) that VA surgical 
evacuation of a subdural hematoma in 
July 1994 caused any additional 
disability; and, if so, whether such 
additional disability was either 
intended to occur or certain to 
occur as the result of the surgical 
procedure.  A detailed rationale for 
the opinions expressed should be 
provided.

3.  Upon receipt of the examination 
report, the RO should make sure that the 
questions posed above have been answered 
in full and, if not, return the report to 
the examiner for completion.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  

The purposes of this REMAND are to afford the veteran due 
process of law and to obtain clarifying medical information.  
By this REMAND the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice from the RO.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 6 -


